DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. 9,218,987).
Regarding Claim 1, Liu et al. discloses a semiconductor package, comprising: 
a die pad comprising a die attach surface (die pad 504, Figure 5b); 
a first lead that is laterally separated from and vertically offset from the die pad (first lead 506, Figure 5b); 
a semiconductor die that is mounted on the die attach surface and comprises a first terminal on an upper surface of the semiconductor die that faces away from the die pad (semiconductor die 520, Figure 5b); 

a heat spreader mounted on top of the interconnect clip (heat spreader 528, Figure 5b), 
wherein the interconnect clip comprises a first planar section that interfaces with the upper surface of the semiconductor die and extends past an outer edge side of the die pad (interconnect clip 526, die pad 504, Figure 5b) 
wherein the heat spreader covers an area of the first planar section that is larger than an area of the semiconductor die (heat spreader 528, interconnect clip 526, Figures 5a and 5b), and 
wherein the heat spreader laterally extends past a first outer edge side of the die pad that faces the first lead (heat spreader 528, die pad 504, Figure 5b.  Please note that the claim language does not require that the heat spreader extend laterally past the first outer edge side of the die pad in a direction perpendicular to a die pad top surface. The language “laterally extends past” without further modifiers means any lateral extension from any plane can be taken to anticipate the limitation).
Regarding Claim 2, Liu et al. further discloses that the interconnect clip comprises a second planar section that forms a first transitional bend with the first planar section and vertically extends towards the first lead, and wherein the first transitional bend is disposed in a lateral gap between the first edge side of the die pad and an interior end of the first lead (1st transitional bend, interconnect clip 526, see annotated Figure 5b below).

    PNG
    media_image1.png
    399
    899
    media_image1.png
    Greyscale

Regarding Claim 3, Liu et al. further discloses that the interconnect clip comprises a third planar section that forms a second transitional bend with the second planar section is flush against a connection surface of the first lead, and wherein the first and third planar sections are substantially parallel to one another (2nd bend, first lead 502, see annotated Figure 5b above).
Regarding Claim 4, Liu et al. further discloses that the semiconductor die comprises a first outer edge that faces the first lead, a second outer edge opposite the first outer edge, and third and fourth outer edges each extending between the first and second outer edges, and wherein the heat spreader laterally extends past at least two of the first, second, third and fourth outer edges (heat spreader 528, see annotated Figures 5b above).
Regarding Claim 5, Liu et al. further discloses that the semiconductor die further comprises a second terminal on the upper surface of the semiconductor die, wherein the semiconductor package further comprises a second lead that is separated from the die pad by a lateral gap between the first edge side of the die pad and an interior end of the rd outer edge, see annotated Figure 5a below).

    PNG
    media_image2.png
    534
    753
    media_image2.png
    Greyscale

Regarding Claim 6, Liu et al. further discloses that the heat spreader comprises first and second edge faces that form an angled intersection with one another, wherein the second terminal is laterally disposed between the first edge face and the third outer st edge face, 2nd edge face, 3rd outer edge, see annotated Figure 5a above).
Regarding Claim 7, Liu et al. further discloses that the heat spreader comprises a thicker portion and a thinner portion, wherein a lower surface of the thicker portion is flush against the upper surface of the interconnect clip, and wherein a lower surface of the thinner portion laterally extends outward from the thinner portion and is spaced apart from the interconnect clip (head spreader 528, interconnect clip 526, Figures 5a and 5b).
Regarding Claim 8, Liu et al. further discloses that the thinner portion comprises a first wing that laterally extends past the first transitional bend (1st wing, 1st transitional bed, see annotated Figure 5b above. Please note that the claim language does not require that the first wing extend laterally past the first transitional bend in a direction perpendicular to the upper surface of the semiconductor chip. The language “laterally extends past” without further modifiers means any lateral extension from any plane can be taken to anticipate the limitation).
Regarding Claim 9, Liu et al. further discloses that the thinner portion comprises a second wing that laterally extends past the second outer edge of the semiconductor die (2nd wing, semiconductor die 520, see annotated Figure 5b above).
Regarding Claim 10, Liu et al. further discloses that the thinner portion comprises a third wing that laterally extends past the third outer edge of the semiconductor die, and wherein the third wing extends over the bond wire (3rd wing, 3rd outer edge, bond wire 524, see annotated Figure 5a above. Please note that the claim language does not require that the third wing extend laterally past the third outer edge in a direction perpendicular to the upper surface of the semiconductor chip. The language “laterally extends past” without further modifiers means any lateral extension from any plane can be taken to anticipate the limitation).
Regarding Claim 11, Liu et al. further discloses that the thinner portion comprises a fourth wing that laterally extends past the fourth outer edge of the semiconductor die (2nd wing, see annotated Figure 5a above.  Please note that the claim language does not require that the fourth wing extend laterally past the fourth outer edge in a direction perpendicular to the upper surface of the semiconductor chip. The language “laterally extends past” without further modifiers means any lateral extension from any plane can be taken to anticipate the limitation).
Regarding Claim 12, Liu et al. further discloses that the heat spreader comprises at least one chamfer between two edge faces that are substantially perpendicular to one another (heat spreader 528, Figure 5b).
Regarding Claim 13, Liu et al. further discloses that an upper surface of the heat spreader that is opposite from the upper surface of the interconnect clip is corrugated (heat spreader 628, Figure 6).
Regarding Claim 15, Liu et al. further discloses that the interconnect clip comprises a thicker portion and a thinner portion, wherein a lower surface of the thicker portion of the interconnect clip is flush against the upper surface of the semiconductor die, and wherein the thinner portion of the interconnect clip laterally extends outward from the thicker portion of the interconnect clip (interconnect clip 526, semiconductor die 520, Figure 5b).
Regarding Claim 16, Liu et al. further discloses that the heat spreader is a substantially flat structure this is disposed directly on the thicker portion and the thinner portion (heat spreader 528, interconnect clip 526, Figure 5b).
Regarding Claim 17, Liu et al. further discloses that an outer perimeter of the heat spreader has a polygon shape (heat spreader 528/1028, Figures 5a, 5b, and 9a).
Regarding Claim 18, Liu et al. further discloses that the outer perimeter of the heat spreader comprises: an obtuse angle at an intersection between two edge faces; or a u-shaped notch formed by three edge faces (heat spreader 528/1028, Figures 5a, 5b, and 9a.  Please note that the claim language does specify in which plane the “outer perimeter” is defined by and therefore any continuous edges can be used to define a “perimeter” to anticipate the limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 9,218,987) as applied to claims 1 and 2 above, and further in view of Fujino et al. (U.S. 10,727,163).
Regarding Claim 14, Liu et al. teaches claim 2 as indicated above.  Liu et al. does not explicitly disclose that the heat spreader comprises at least one perforation that .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Estacio et al. (U.S. 11,088,046) discloses a package wherein die pad, semiconductor chip, interconnect clip, heat spreader, and first lead are mounted on one another.
Hébert et al. (U.S. 8,062,932) discloses a package wherein die pad, semiconductor chip, interconnect clip, heat spreader, and first lead are mounted on one another.
Miyakawa (U.S. 2015/0076674) discloses a package wherein die pad, semiconductor chip, interconnect clip, heat spreader, and first lead are mounted on one another.

Hata et al. (U.S. 2005/0218498) discloses a package wherein die pad, semiconductor chip, interconnect clip, heat spreader, and first lead are mounted on one another.
Madrid et al. (U.S. 2010/0164078) discloses a package wherein die pad, semiconductor chip, interconnect clip, heat spreader, and first lead are mounted on one another.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        


	/ZANDRA V SMITH/           Supervisory Patent Examiner, Art Unit 2816